Title: To James Madison from James Monroe, 29 September 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York Sepr. 29. 1786
Since my last it has been propos’d that each delegation be at liberty to communicate to the legislature of the State to wh. they belong the project of Mr. Jay & the proceedings of Congress thereon & negativ’d. The Journal has been handed to Mr. Jay. As yet he has said nothing nor have we information what course he means to take except from those here in his party, who affirm he will proceed. I wrote some weeks since to Colo. Mason upon this subject, at the time I wrote Govr. Henry, but have recd. no answer from him; from wh. circumstance as well as that of R. H. Lee’s being in the opposite sentiment, there is room to conjecture he is not with us. R. H. L. I conclude has been influenc’d by Arthur who has been intrigng. on the other side to serve his own purposes, & leaving the business of the treasury bd. to Billy Duer. Bland is also in the assembly so that possibly the party in favor of this project may have advocates with us. I hope Colo. Grayson hath recover’d. Be so kind as make my best respects to himself & lady & believe me yr. friend & servt
Jas. Monroe
